Case 0:18-cv-62593-DPG Document 219 Entered on FLSD Docket 10/16/2019 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 18-cv-62593-DPG

  FEDERAL TRADE COMMISSION,

           Plaintiff,
  vs.

  SIMPLE HEALTH PLANS, LLC, et al.,

        Defendants.
  __________________________________/

               RECEIVER’S RESPONSE TO DEFENDANT STEVEN DORFMAN’S
                  MOTION TO EXTEND MONTHLY LIVING ALLOWANCE

           Michael I. Goldberg, as court-appointed receiver (the “Receiver”) over defendants

  Simple Health Plans LLC, Health Benefits One LLC, Health Center Management LLC,

  Innovative Customer Care LLC, Simple Insurance Leads LLC, Senior Benefits One LLC, and

  their subsidiaries, affiliates, successors and assigns (each, a “Receivership Entity” and

  collectively, the “Receivership Entities”) hereby files this response in opposition to Defendant

  Steven Dorfman’s Motion to Extend Monthly Allowance (“Motion”) [ECF No. 214] and states

  as follows:

                                 PRELIMINARY STATEMENT

           Steven Dorfman (“Dorfman”) asks the Court to extend the limited monthly allowance it

  permitted Dorfman to receive for a period not to exceed one year from the date this action was

  filed. [ECF No. 170]. In support of his renewed request, Dorfman states only that his financial

  situation “has not changed since he initially requested the Allowance and he needs the

  Allowance in order to pay for his basic living expenses.” Motion at 2. More than one year has

  passed since the commencement of the receivership. The Receiver maintains his position that




  50493232;1
Case 0:18-cv-62593-DPG Document 219 Entered on FLSD Docket 10/16/2019 Page 2 of 9



  Mr. Dorfman should have been able to find a job to support himself during that time, particularly

  given that the Court granted him an allowance for that purpose. Moreover, the Court has now

  found, on a preliminary basis and after an evidentiary hearing, that Dorfman was responsible for

  defrauding thousands of victims out of tens of millions of dollars. Nothing entitles Dorfman to

  utilize funds that would otherwise go to the victims for an unlimited paid vacation. Permitting

  Dorfman to draw funds from the estate that should go to the victims of his fraud based only on

  the threadbare contentions set forth in the Motion would be improper. The Receiver continues to

  field calls from policy holders and former employees of the Receivership Entities about the harm

  that has befallen them. In light of this, Dorfman should no longer receive a monthly stipend out

  of the funds that should rightly be preserved for the benefit of his victims.

                                           BACKGROUND

           The FTC commenced this case on October 29, 2018. On October 31, 2108, after

  considering the FTC’s filing, the Court entered a TRO with an asset freeze thereby freezing

  Dorfman’s assets.1 As required by the TRO, Dorfman submitted a sworn financial statement

  indicating that in addition to funds in his and his companies’ bank accounts, he and his wife

  collectively had more than $100,000 in cash. At that time, his wife’s cash totaled $85,100 and

  she also listed $43,199.20 in her bank accounts. Her assets are not now nor have they even been

  frozen as a result of these proceedings. On December 3, 2018, Dorfman filed a motion to modify




  1
    The Receiver was appointed as the Permanent Receiver when this Court issued a Preliminary
  Injunction on May 14, 2019 (the “PI”) [ECF No. 139]. Among other things, the PI required
  Dorfman to provide complete financial statements to the FTC and to complete IRS Form 4506,
  which permits a request for copies of his individual tax returns. PI at 29-30. The PI also requires
  Dorfman to provide the Receiver with sworn/verified financial information regarding accounts
  outside of the United States that are either titled in his name individually or jointly along with
  information about accounts outside of the United States held in the name of the Receivership
  Entities. Id. at 30.

                                                    2
  50493232;1
Case 0:18-cv-62593-DPG Document 219 Entered on FLSD Docket 10/16/2019 Page 3 of 9



  the TRO to pay his living expenses. [ECF No. 41]. On December 6, 2018, the Court entered an

  order directing the Receiver to pay Dorfman $5,000 per month.

           Following the December 6, 2018 Order, Dorfman filed an expedited motion seeking

  clarification of whether he would retain his entitlement to a monthly allowance. (the “Motion for

  Clarification”) [ECF No. 164]. After a hearing, the Court granted the Motion for Clarification,

  in part, extending the allowance through October of 2019. [ECF No. 170]. At that hearing,

  Dorfman sought an opportunity to revisit the monthly allowance he was provided in the future,

  and to seek to extend that allowance by further Order of this Court. [ECF No. 181 at 10: 12-22].2

  In response, the Court noted that in order to seek additional relief, Mr. Dorfman would have to

  make a sufficient showing. Id. at 10:23-25; 11:1-4. Notably, the Court put Dorfman on notice

  that a sufficient showing would include providing both the FTC and the Receiver additional

  access to financial information. Id. at 11:1-4. The Court’s requirement for Dorfman to make a

  sufficient showing is consistent with the requirements set forth in the PI, which was entered

  subsequently.

           The Motion, which relies only on Dorfman’s unsworn statements about his financial

  condition, fails to provide a sufficient showing. Moreover, as discussed below, Dorfman has yet

  to fully comply with the terms of the PI with respect to access and information about foreign

  accounts. Thus, the Motion should be denied.




  2
    A transcript of the Telephonic Hearing held by the Court on the Motion for Clarification can be
  found at ECF No. 181. The citations provided herein are to the relevant pages and lines of the
  transcript.

                                                 3
  50493232;1
Case 0:18-cv-62593-DPG Document 219 Entered on FLSD Docket 10/16/2019 Page 4 of 9



                                                  ARGUMENT

           Courts have the discretion to unfreeze assets to pay for living expenses or attorneys’ fees.

  FTC v. IAB Mktg. Assocs., 972 F.Supp. 2d 1307, 1313 (S.D. Fla. 2013). One purpose of the

  asset freeze is to ensure that funds are available to provide consumers redress and deprive

  wrongdoers of their ill-gotten gains. Id. When frozen funds amount to substantially less than the

  potential monetary liability, it is appropriate to maintain the asset freeze to preserve the assets for

  consumer redress. Id. at 1314. See, also, FTC v. World Patent Mktg., No. 17-cv-20848, 2017

  WL 3508639, at *16 (S.D. Fla. Aug. 16, 2017) (Gayles, D.) (“The vast disparity between

  Defendants’ substantial ill-gotten gains and the meager value of the frozen assets supports

  maintaining the asset freeze.”); FTC v. Lanier Law, LLC, No. 3:14-cv-786, 2015 WL 9302786,

  at *3 (M.D. Fla. Dec. 22, 2015) (denying release of funds to obtain legal counsel because frozen

  funds fell far short of potential liability).

           Nothing in the asset freeze or the Court’s orders prohibits Dorfman from working. He

  has now had more than a year to find a job. The Motion provides no information about

  Dorfman’s efforts to obtain employment nor does Dorfman indicate that his wife’s assets have

  been depleted such that a continued allowance is warranted. To the extent that Dorfman’s

  contention remains that his wife should not be forced to contribute to their joint living expenses,

  the Court must consider that contention in the context of the findings set forth in the PI. There is

  little doubt that the receivership estate will not have sufficient funds to satisfy the victims’ claims

  in full. The Receiver believes these facts alone warrant that the Court use its discretion to deny

  Dorfman a further living expense allowance.

           Beyond this, the Receiver also notes that, to date, Dorfman has failed to fully and

  completely comply with the terms of the PI. On September 5, 2019, the FTC and Dorfman with



                                                     4
  50493232;1
Case 0:18-cv-62593-DPG Document 219 Entered on FLSD Docket 10/16/2019 Page 5 of 9



  participation from the Receiver’s counsel agreed to take certain steps to comply with Sections V

  and VI of the PI, including, among other things, working with the Receiver and his counsel to

  request from the appropriate institutions all account documents related to any foreign accounts,

  including those listed in his FBARs3 and the FTC’s expedited discovery requests. At that time,

  the FTC sought Dorfman’s full compliance or his best efforts to comply within a week’s time.

  Compliance included providing the Receiver with opening and closing documents for the

  accounts and three years of statements for any account opened within three years prior to this

  action being filed. In addition to these steps, the FTC asked that Dorfman work with the Receiver

  and his counsel to: (i) prepare an accounting of all foreign accounts and assets; (ii) repatriate all

  foreign documents and assets; (iii) take steps necessary to repatriate foreign assets and accounts,

  including, where available, providing online access to any foreign accounts, and (iv) providing a

  revised sworn financial statement to accurately reflect all of his assets and interests in foreign

  business along with a signed IRS Form 4506. Each of the foregoing steps are what is required of

  Dorfman under the PI.

           In his discussions with the Receiver’s counsel, Dorfman’s position has been that he has

  no information about these foreign accounts and that other employees of the Receivership

  Entities actually transacted business with these accounts. So, to facilitate information gathering,

  the Receiver’s counsel provided language to Dorfman that could be used to obtain access and

  information to the accounts in question. To date, the only information that has been provided to

  the Receiver is a set of spreadsheets that purport to be downloads from an account held at Banco

  Popular by Soluciones Omfri (which is a call center maintained by the Receivership Entities in



  3
   The FBARs at issue are reports of foreign banks and financial accounts signed by Dorfman that
  contain information about accounts held by Dorfman and/or the Receivership Entities in Panama
  or the Dominican Republic.

                                                   5
  50493232;1
Case 0:18-cv-62593-DPG Document 219 Entered on FLSD Docket 10/16/2019 Page 6 of 9



  the Dominican Republic) showing a total available balance of $24,122.02. Although there is no

  question that these are assets that belong to the estate, Dorfman has made no effort to date to

  repatriate these funds despite the clear requirements of the PI nor have any of the account

  opening documents for this account been provided to the Receiver. Dorfman has also apparently

  been unable to coordinate the production of documents and information from Banco Lafise,

  which is the Panamanian bank identified in the FBARs, despite his obligation to assist and take

  all necessary efforts to provide access to this information.

           Under the circumstances, where significant financial information has yet to be provided

  to the Receiver that goes directly to the question of whether it is appropriate for this Court to

  enter an Order providing Dorfman with a continued monthly living allowance, the Motion must

  be denied. The Court is essentially being asked to take a limited view of Dorfman’s financial

  picture for the purpose of affording him a monthly living allowance when Dorfman’s actual

  financial picture is anything but transparent. For instance, no explanation has been offered for

  why Dorfman has failed to execute Form 4506 so that copies of his tax returns can be obtained.

  Dorfman’s failure to fully and completely comply with the terms of the PI should not be

  rewarded particularly where, as here, he has failed to make the proper showing for why he

  should be entitled to an extension of the monthly living allowance.

           WHEREFORE, the Receiver respectfully requests the Court to denying the motion and

  grant such other relief as is just and proper.




                                                    6
  50493232;1
Case 0:18-cv-62593-DPG Document 219 Entered on FLSD Docket 10/16/2019 Page 7 of 9



  Dated: October 16, 2019                   Respectfully submitted,


                                       /s/ Naim S. Surgeon
                                     Naim S. Surgeon, Esq.
                                     Florida Bar Number: 101682
                                     Email: naim.surgeon@akerman.com
                                     Counsel for Receiver

                                     Michael I. Goldberg, Esq.
                                     Florida Bar Number: 886602
                                     Email: michael.goldberg@akerman.com
                                     Court-appointed Receiver

                                     AKERMAN LLP
                                     Las Olas Centre II, Suite 1600
                                     350 East Las Olas Boulevard
                                     Fort Lauderdale, FL 33301-2999
                                     Phone: (954) 463-2700
                                     Fax: (954) 463-2224




                                        7
  50493232;1
Case 0:18-cv-62593-DPG Document 219 Entered on FLSD Docket 10/16/2019 Page 8 of 9



                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this

  October 16, 2019 via the Court's notice of electronic filing on all CM/ECF registered users

  entitled to notice in this case as indicated on the attached Service List.



                                                 By: /s/ Naim S. Surgeon
                                                    Naim S. Surgeon, Esq.




                                                    8
  50493232;1
Case 0:18-cv-62593-DPG Document 219 Entered on FLSD Docket 10/16/2019 Page 9 of 9



                                            SERVICE LIST

  Counsel for Plaintiff Federal Trade                Counsel for Defendant Steven J. Dorfman
  Commission
                                                     Ryan Dwight O'Quinn
  Elizabeth C. Scott                                 DLA Piper LLP (US)
  US Federal Trade Commission                        200 South Biscayne Boulevard
  Midwest Region                                     Suite 2500
  230 S. Dearborn St., Ste 3030                      Miami, FL 33131
  Chicago, IL 60604                                  305-423-8553
  Email: escott@ftc.gov                              Fax: 305-675-0807
                                                     Email: ryan.oquinn@dlapiper.com
  James Davis
  Federal Trade Commission                           Elan Abraham Gershoni
  55 West Monroe Street, Suite 1825                  DLA Piper LLP (US)
  Chicago, IL 60603                                  200 S. Biscayne Boulevard
  312-960-5611                                       Suite 2500
  Email: jdavis@ftc.gov                              Miami, FL 33131
                                                     305.423.8500
  Joannie Wei                                        Fax: 305.675.0527
  Federal Trade Commission                           Email: Elan.Gershoni@dlapiper.com
  230 South Dearborn Street, Suite 3030
  Chicago, IL 60603
  (312) 960-5607
  Email: jwei@ftc.gov

  Counsel for Court-Appointed Receiver               Cour-Appointed Receiver

  Naim Surgeon                                       Michael Ira Goldberg
  Akerman LLP                                        Akerman LLP
  Three Brickell City Centre                         Las Olas Centre
  98 Southeast Seventh Street, Suite 1100            350 E Las Olas Boulevard, Suite 1600
  Miami, FL 33131                                    Fort Lauderdale, FL 33301-0006
  305-982-5679                                       954-463-2700
  305-374-5095 (fax)                                 463-2224 (fax)
  naim.surgeon@akerman.com                           michael.goldberg@akerman.com

  Joan Levit
  Akerman LLP
  350 East Las Olas Blvd, Suite 1600
  Fort Lauderdale, FL 33301
  954-331-4125
  joan.levit@akerman.com




                                                 9
  50493232;1
